Citation Nr: 0001528	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-25 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased schedular disability rating for 
the residuals of a gunshot wound to the left upper arm, 
involving injury to Muscle Group V, currently rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant is a veteran of active service during World War 
II, including combat with the enemy.  This matter comes 
before the Board of Veterans' Appeals (Board) from rating 
determinations by the Detroit Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was last 
before the Board in September 1998, when the Board denied 
appeals by the appellant seeking (1) service connection for 
bilateral hearing loss and (2) a schedular disability rating 
in excess of 10 percent for the service-connected gunshot 
wound (GSW) of the left upper arm.  

Subsequently, the case was appealed to the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court).  In 
early May 1999, both parties submitted a Joint Motion for 
Partial Remand to the Court.  By Order dated May 12, 1999, 
the Court granted the Joint Motion; vacated and remanded that 
part of the Board's September 1998 decision pertaining to an 
increased rating for the left upper arm GSW; and dismissed 
the appeal pertaining to the issue of service connection for 
bilateral hearing loss.  The Court did not retain 
jurisdiction over this matter.  Copies of the May 1999 Joint 
Motion and the Court's Order have been incorporated into the 
claims file.  The case has now been returned to the Board for 
further action.  


REMAND

In April 1997, the Board remanded this appeal to the RO for 
additional development, including new VA "orthopedic and 
neurology" examinations of the appellant.  The May 1999 Joint 
Motion asserts that only a VA "MUSCLES" examination was 
obtained in July 1997 in compliance with this remand, and 
that all of the tests and medical opinions requested by the 
Board were not obtained, all of which is in violation of the 
requirements of Stegall v. West, 11 Vet. App. 268, 271 
(1998), in which the Court held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand order, and it imposes 
on VA a concomitant duty to ensure full compliance with the 
terms of the remand.  

In fact, the current record reflects that a VA "MISCELLANEOUS 
NEUROLOGICAL DISORDERS" examination of the appellant was 
obtained in July 1997, in addition to the VA "MUSCLES" 
examination acknowledged in the Joint Motion.  However, the 
report of the July 1997 VA "MUSCLES" examination is 
incomplete, consisting only of page one of what is obviously 
a multi-page report; and it is quite true that all of the 
tests and medical opinions requested by the Board were not 
included in the record returned to the Board following the 
April 1997 remand.  

Accordingly, this appeal is again remanded to the RO for the 
following further actions:  

1.  The RO is to obtain and incorporate 
into the claims file a complete copy (not 
just page one) of the July 1997 VA 
"MUSCLES" examination of the appellant.  

2.  Next, the RO should also arrange for 
VA orthopedic and neurological 
examinations of the appellant by a 
qualified examiner or examiners in order 
to determine the current nature and 
extent of the service-connected residuals 
of the GSW to the upper left arm. All 
indicated studies, including-but not 
limited to-x-ray and range of motion 
studies in degrees should be performed.  
The neurological examiner should identify 
all neurological impairment, if any, 
currently resulting from the service-
connected GSW.  The orthopedic examiner 
should be specifically requested to 
identify all of the muscle groups and 
joints, if any, affected by the service-
connected GSW of the upper left arm.  If 
orthopedic residuals of the service-
connected GSW are identified, tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement, and 
excessive fatigability on use should be 
described.  The examiner[s] should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain involving any joint or nerve 
affected by the service-connected GSW of 
the left upper arm.  The examiner[s] 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the appellant describes flare-ups), 
and-if feasible-express this in terms of 
additional degrees of limitation of 
motion in the affected joints during 
flare-ups.  If this is not feasible, the 
examiner[s] should so state.  The 
orthopedic examiner should also describe 
in detail the appearance and 
characteristics of any associated scars.  
The claims file must be made available to 
the examiner[s] for review prior to these 
examinations.  

3.  Thereafter, the RO should review the 
claims file and certify that all 
requested development actions, including 
the medical examinations and opinions 
requested above, have been conducted and 
completed in full and have been 
incorporated into the claims file.  The 
appeal is not to be returned to the Board 
without this certification.  

4.  After undertaking any appropriate 
further development, the RO should review 
all of the relevant evidence and 
readjudicate the claim seeking a 
schedular disability rating in excess of 
10 percent for the service-connected 
residuals of a GSW to the left upper arm.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



